                                               Entered on Docket
                                               January 18, 2019
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


  1 TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
    Bruce Prescott, Esq. (SBN 120980)
  2 Daphne C. Lin, Esq. (SBN 193214)  The following constitutes the order of the Court.
                                      Signed: January 18, 2019
    2201 Walnut Avenue, Suite 290
  3
    Fremont, CA 94538
  4 Telephone: (510) 790-0900         _________________________________________________
    Facsimile: (510) 790-4856         M. Elaine Hammond
  5 bruceprescott@tatp.com            U.S. Bankruptcy Judge
    daphnelin@tatp.com
  6

  7 BINDER & MALTER, LLP
    Heinz Binder (SBN 87908)
  8 Robert G. Harris (SBN 124678)
    2775 Park Avenue
  9 Santa Clara, CA 95050
    Tel: (408) 295-1700
 10 Fax: (408) 295-1531
    Email: Heinz@bindermalter.com
 11 Email: Rob@bindermalter.com

 12 Attorneys for Plaintiff Naviscent, LLC

 13
                              UNITED STATES BANKRUPTCY COURT
 14
                              NORTHERN DISTRICT OF CALIFORNIA
 15
                                            SAN JOSE DIVISION
 16
 17   LEEANNA DODSON MARTINEZ                        Case No. 18-51883 MEH
 18                                                  Chapter 13
                                Debtor.
 19

 20   NAVISCENT, LLC,                                A.P. No. 18-05058
 21
                                Plaintiff            ORDER DENYING MOTION BY
 22   v.                                             DEFENDANT TO DISMISS ADVERSARY
                                                     PROCEEDING COMPLAINT
 23   MICHAEL OTTE,
                                                    Date: January 15, 2019
 24                                                 Time: 10:00 a.m.
                                Defendant.          Place: Courtroom 3020
 25
                                                           280 South First Street
 26                                                        San Jose, California

 27

 28

Case: 18-05058     Doc# 18    Filed: 01/18/19     Entered: 01/18/19 17:26:13        Page 1 of 3
  1          The Motion by Defendant to Dismiss Adversary Proceeding Complaint (“Motion”) came on
  2 for hearing at the date, time and place set forth above. Robert G. Harris, Esq. of Binder & Malter,

  3 LLP appeared for plaintiff and creditor Naviscent, LLC (“Naviscent”). Nanette Dumas, Esq,

  4 appeared for Chapter 13 Trustee Devin Derham-Burk (the “Trustee”). Brent Meyer, Esq. of the

  5 Meyer Law Group appeared for Chapter 13 debtor Leeanna Martinez. Steven Sibley of DiNapoli &

  6 Sibley appeared for defendant Michael Otte. After consideration of the evidence, pleadings and

  7 arguments of counsel the Court, for the reasons stated on the record, hereby DENIES the Motion.

  8
          IT IS THEREFORE ORDERED that
  9
          1. Defendant’s answer in this proceeding is due on February 14, 2019; and,
 10

 11         2. Santa Clara County Superior Court case number 18CV331509, Naviscent, LLC v.

 12             Michael Otte, is stayed pending further order of this Court or dismissal of the above-

 13             captioned adversary proceeding.

 14
      APPROVED AS TO FORM:
 15

 16 Dated: Jan. 17, 2019                                 DINAPOLI & SIBLEY
 17
                                                         _/s/ Steven J. Sibley_______
 18                                                           Steven Sibley

 19                                                      Attorneys for Defendant Michael Otte
 20                                    ***** END OF ORDER *****
 21

 22

 23

 24

 25

 26
 27

 28

Case: 18-05058     Doc# 18     Filed: 01/18/19     Entered: 01/18/19 17:26:13       Page 2 of 3
  1                                  COURT SERVICE LIST

  2 All ECF Recipients.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

Case: 18-05058   Doc# 18   Filed: 01/18/19   Entered: 01/18/19 17:26:13   Page 3 of 3
